OPINION OF THE COURT
PER CURIAM.
The Defendant, Appellant, timely moved for discharge for failure of the State of Florida to bring the Defendant to trial within ninety (90) days from the date the Defendant was charged by Information with the *22misdemeanor of Battery. The Trial Court denied the Motion. Defendant entered a Plea of Nolo Contendere, and announced his intention to appeal. The Trial Court adjudicated Defendant guilty and suspended a sentence of incarceration pending this appeal.
Under the facts of this case, the time within which the State could bring the Defendant to trial expired on November 6, 1989 without a trial. The State made no showing of excuse for such delay. Fla.R.Civ. P. 3.191(a) and (d)(3).
The judgment of the Trial Court is reversed and the Defendant is ordered to be discharged. This cause is remanded for action in accordance with this Opinion.
Judges Edward M. Johnson, Jere E. Lober and John Dean Moxley, Jr., concur.